I should like to extend to Mr. Bouteflika my cordial greetings and warm congratulations upon his election as President of the General Assembly. This is an expression of the greatest esteem which the peoples of the world have for his country, the People's Democratic Republic of Algeria find for its representative. I am certain that under the guidance of that experienced statesman, this session of the General Assembly will contribute to the strengthening of peace and security and the settlement of yet unsolved problems.
88.	The general debate of the Assembly is drawing to a close. This makes the situation of those taking the floor now much easier; we agree with a good many of the statements made during the debate and we feel that it is needless to speak of every question in detail.
89.	The views of my Government regarding current problems of the international situation are plainly expressed in the Hungarian-Soviet joint communique following the recent highly successful visit to the
Soviet Union by a Hungarian Party and Government delegation headed by Janos Kadar.
90.	In the judgment of my Government, the inter-national atmosphere has considerably improved, and detente has become a main trend of international life. It cannot be overlooked at the same time that attempts are being made to slow down and even to stop this favorable development.
91.	The General Assembly debate has so far demonstrated that in the process of detente a great part is being played by the improved bilateral relations between the. socialist and the developed capitalist countries, especially the relations between the Soviet Union and the United States. The meetings of the leaders of the Soviet Union and the United States have been significant not merely from the point of view of relations between the two countries, but also because they have promoted the solution of highly important international problems. We note with satisfaction that Gerald Ford, the new President of the United States, has also come out in favor of the policy of peaceful co-existence. We hope that co-operation between socialist and capitalist countries will continue for the sake of detente and in order to bring about a solution of international problems.
92.	The people of my country have been following with particular interest everything related to the strengthening of peace and security in Europe, because the development of the situation in Europe is of paramount importance to peace of the whole world. The improvement of the situation in Europe has been substantially advanced by the fact that countries of the capitalist world have acknowledged the situation established after the Second World War, by recognizing the German Democratic Republic in terms of international law, and also by the fact that it has become possible to normalize relationships between the European socialist countries and the Federal Republic of Germany. However, one cannot leave out of account the fact that some reactionary forces attack the practice of co-operation with the socialist countries and have been calling into question the equal rights of the German Democratic Republic and violating the four-Power Agreement on West Berlin. All of this is playing into the hands of the opponents of detente.
93.	The Conference on Security and Co-operation in Europe is still working in Geneva. The holding of the conference and the prospective results of its work can be appraised as a significant contribution to the strengthening of international security which, under the Charter, is the principal task of the United Nations.
94.	However, the Conference has had to cope with serious difficulties and still has difficulties ahead of it. Some delegations want to divert attention from the basic problems of security and co-operation to secondary issues. In our opinion, there is not a single problem before the Conference to which it would be impossible to find a solution acceptable to all participants. For that very reason we hope that the second stage of the Conference will very soon conclude its work and that the third stage can open at the highest level.
95.	The favorable trend in the European situation is overshadowed by the events in Cyprus. The extremist circles of NATO have long been striving to bring Cyprus in one way or another under their influence and to establish military bases on that island. They are now trying to divide the island country. In contempt of the Security Council resolutions, they are seeking to impose a "solution" that will, essentially, exclude the people of Cyprus from any discussion concerning it.
96.	My Government condemns the flagrant violation of the principles of the Charter of the United Nations. We have from the very beginning advocated the restoration of the right of the legitimate Government of Cyprus, the implementation of the Security Council resolutions on Cyprus, and the withdrawal of all foreign troops. Respect for the sovereignty, independence and territorial integrity of the non-aligned State of Cyprus must be ensured.
97.	The Government of the Hungarian People's Republic fully agrees with the proposal of the Soviet Union that an international conference be convened under the auspices of the United Nations to work out proposals for guaranteeing the independent existence of Cyprus. The United Nations should also do its utmost to make sure that the problem is resolved as soon as possible. It is in this spirit that my delegation has supported the inclusion of the question of Cyprus in the agenda and will take part in its discussion.
98.	Favorable events have been occurring in Europe also. According to all indications, the Portuguese Government is breaking with the shameful past and wishes to participate in international co-operation. In Greece, the military junta that had engineered the coup in Cyprus has collapsed. The first statements and acts of the new Greek Government indicate a positive change in the foreign policy of Greece. We welcome that trend.
99.	More than a year and a half has elapsed since the signing of the document entitled "Agreement on ending the war and restoring peace in Viet Nam", signed in Paris on 27 January 1973. Certain auspicious steps have been taken in implementation of this historically important Agreement, but several provisions still remain unfulfilled. Since January 1973, because of the unceasing offensive operations of the Saigon army, the guns have been silent for hardly a minute in South Viet Nam; action follows upon action to seize new territories; the Saigon army burns down villages, compels thousands of people to abandon their homes, and keeps tens of thousands languishing in its jails.
100.	The International Commission for Control and Supervision has for months been reduced to inaction. The Saigon Administration refuses to grant to the military delegation in Saigon of the Provisional Revolutionary Government of South Viet Nam the immunities and privileges which are indispensable for normal work and which are defined in the Paris agreement and recognized in international diplomatic practice. In such circumstances, the Joint Military Commission of the two sides is incapable of working, and consequently the normal activity of the Inter-national Commission for Control and Supervision lacks juridical foundations and practical guarantees.
101.	On the other hand, the Provisional Revolutionary Government of the Republic of South Viet Nam is taking initiatives in an effort to carry out fully the provisions of the Paris agreement, as is made clear in its six-point proposal made public on 22 March 1974.
102.	The Government of the Hungarian People's Republic emphatically condemns the schemings of the Saigon Administration and the external forces backing it, and demands that all provisions of the Paris agreement be put into effect without delay. We think the United Nations should deal with the South Vietnamese signatories on a footing of equality. It should make sure that the Provisional Revolutionary Government of South Viet Nam is granted the status of observer at the United Nations.
103.	The Government of the Hungarian People's Republic has been pleased at the progress made in the Laos settlement. As far as Cambodia is concerned, my Government supports the struggle of the patriots against the Lon Nol regime which has usurped power in that country. We are of the opinion that Cambodia can be lawfully represented in the United Nations only by a delegation of the Royal Government of National Union.
104.	As regards the conflict in the Middle East, only initial steps have been taken towards a comprehensive and just settlement. We, for our part, highly appreciate all positive steps to bring about a settlement in the Middle East, regardless of which country may initiate them. But we condemn the attempts being made to freeze the present situation, to postpone any settlement and to maintain tension in the Middle East. We have good reason to suspect that there are some who are striving to torpedo the Geneva Peace Conference. We know from a statement by the Prime Minister of Israel that the Israeli Government is against any multilateral talks; that instead, in an effort to split the ranks of the Arab countries, it wishes to hold bilateral conversations. It seeks to enforce all this by continued arming and. even by armed provocations. In this they are playing with fire, which is a very dangerous game. If such machinations continue, a renewed outbreak of fighting in the Middle East cannot be ruled out. The Government of the Hungarian People's Republic condemns the actions of Israel and its disregard of the resolutions of the Security Council.
105.	A major aspect of the Middle East problem is the safeguarding of the national rights of the Arab people of Palestine. My Government is one of those that have advocated discussion of the Palestine problem as a separate item of our agenda. We hope that this debate will bring us closer to a solution.
106.	A just settlement is also being impeded by the efforts of international reaction to drive a wedge be-tween the Arab countries and their sincere friends, the socialist countries. However, the Middle East crisis cannot be resolved without the participation of the socialist countries. Those who are against this really want to impede the achievement of any settlement. We think that the forces seeking a lasting and just peace in the Middle East must demand an immediate resumption of the Geneva Peace Conference, because that is the most appropriate forum, in the present circumstances, for working out the ways and means for achieving a solution.
107.	The Hungarian Government has joined the sponsors of subitem (a) on the question of Korea entitled "Withdrawal of all the foreign troops stationed in South Korea under the flag of the United Nations". My Government supports the efforts of the Democratic People's Republic of Korea towards the peaceful unification of the country. It hopes that the United Nations will also do its share, that it will not tolerate any further abuse of its flag after a quarter of a century, and that it also will get all foreign troops withdrawn as soon as possible.
108.	To judge from the example of efforts to establish a security system in Europe, it would be useful if action were taken also in other areas of the world to guarantee the security of peoples living there. It would be of particularly high importance in this respect for the proposal of the Soviet Union for a collective security system in Asia to be implemented.
109.	The Hungarian people have a profound under-standing of the feelings of peoples fighting for their national independence. We are glad that after long struggles the colonies of Portugal are now winning their independence. However, we must not forget that there are still many peoples living in colonial situations and fighting for their freedom. Racial discrimination still prevails in many territories. It is the duty of the United Nations to assist those peoples in their struggle for liberation and in the elimination of all forms of racial discrimination.
110.	It is heartening that the views of most Latin American countries on several important issues of our day coincide with or are close to the views of the socialist countries and the progressive non-aligned nations. A growing number of Latin American countries are normalizing their relations with socialist Cuba and taking an increasingly resolute stand for the repeal of discriminatory measures and in defense of their independence and sovereignty.
111.	A year ago, the lawful Government of Popular Unity in Chile was overthrown by a Fascist military junta. Although the military dictatorship has gone to every conceivable length to consolidate its position, it has been unsuccessful. A mass manhunt is still going on for followers of the lawful Government and for democratically minded Chileans; many innocent people are sent to prison, to concentration camps, or are brought before the firing squads, which carry out death sentences. Governments, organizations and movements all over the world and millions of ordinary people have raised their voices in protest against the brutality of the Chilean junta. My Government and the entire Hungarian people condemn the Chilean military junta and demand that it put a stop to this bloody terror and release imprisoned innocent patriots. There can be no doubt that the junta has not only caused irreparable damage to the Chilean people but has also been instrumental in hampering the process of international detente.
112.	The events of international life have indicated that political detente has made considerable progress. But political detente must be completed by military detente, since only in this way can it be made durable and stable. It is of capital importance that the arms race should be slowed down and ultimately stopped altogether. A few important steps have been taken in this field as well. The agreements between the Governments of the Soviet Union and the United States on the limitation of strategic arms are an auspicious start. My Government is looking forward to further results from the relevant Soviet-United States talks.
113.	Both the General Assembly and other inter-national forums have quite rightly paid particular attention to the subject of nuclear disarmament, including the definitive prohibition of the use of nuclear weapons, as well as the renunciation of the use and threat of force. Strict compliance with the obligations assumed under resolution 2936 (XXVII) adopted by the General Assembly could be a significant contribution to the strengthening of peace.
114.	At the sixth special session, the importance has yet again been confirmed of resolution 3093 (XXVIII), adopted at the last session on the initiative of the Soviet Union and calling for a 10 per cent reduction of the military budgets of States permanent members of the Security Council. With this recent initiative, the Soviet Government has directed the attention of the General Assembly and of world public opinion to a problem which, if left unsolved, could entail almost unimaginable consequences, threatening the human environment and even the sound development of mankind as a whole. We are confident that the good will and the active support of Member States will make it possible to work out without any delay an international convention on the prohibition of action to influence the human environment for military purposes.
115.	The Hungarian Government continues to believe it necessary that the proposal for the convening of a world disarmament conference should *be implemented at the earliest possible date. The Ad Hoc Committee on the World Disarmament Conference has completed its work. Its report [A19628] has been drafted and submitted to the General Assembly. During the debate on the issue, the overwhelming majority of States Members of the United Nations stated their opinions and only a few of them opposed the convening of the conference. We believe that the time has come to take concrete action in this respect.
116.	At the Vienna negotiations on mutual reduction of armed forces and armaments in Central Europe, certain NATO circles have been disregarding the principle of equal security, which they themselves accepted, and wish to gain unilateral advantages at the expense of States members of the Warsaw Pact. Of course, this delays the process of arriving at an agreement. An agreement on this question would be important, as it would contribute to the further improvement of the European political atmosphere and would open the way to the conclusion of similar agreements concerning other regions of Europe. '
117.	At its sixth special session on raw materials and development, the General Assembly took a great step forward by trying to give a comprehensive picture of the problems of international economic relations and by working out measures designed to solve those problems. I wish to state here that the Hungarian Government is prepared to co-operate in the implementation of measures approved at the sixth special session.
118.	In my statement, I have had to speak also about dangers threatening the spread of international detente. We are convinced, however, that the process of detente cannot now be obstructed for long. Powerful forces are in favor of peace, security and a closer co-operation among the peoples the socialist community, the national liberation movements, the developing countries which have followed the road of progress, the non-aligned countries and the peace-loving working people of developed capitalist countries. The policy of those leaders of developed capitalist States who have taken into account the realities of today's world is also very important. We have no doubt whatsoever that the combination of these social factors will make the process of detente irreversible. Consequently, we most certainly do not share the view that detente is a transitional phenomenon and that it has now come to an end. This kind of propaganda is meant to serve certain well-known negative aims.
119.	The statement by the representative of the People's Republic of China in the general debate [2252nd meeting] is an indication that there has been no change in the Chinese position. The Chinese representative has again cast aspersions on the Soviet Union and on forces advocating progress and socialism, and he has no constructive proposal to make. It is today clear to all that this attitude plays into the hands of the enemies of international detente.
120.	The Government of the Hungarian People's Republic fulfills the wishes of its people when, together with the other countries of the socialist community, it participates in efforts aimed at the strengthening of international peace and security. My Government lays great stress on the development of bilateral relations between the Hungarian People's Republic and countries with different social systems. We attach especially great importance to the development of economic ties, for it is precisely good economic co-operation that can serve as the most solid basis for sound relations in all other fields. My Government strives to ensure that the discriminatory obstacles impeding the development of economic relations will be removed.
121.	The representatives of the Hungarian People's Republic have been displaying considerable activity at the Conference on Security and Co-operation in Europe, at the Vienna negotiations on mutual reduction of armed forces, at the Geneva Conference of the Committee on Disarmament and elsewhere. Everywhere they have been active in a spirit of mutual understanding and have been working to reach agreement without delay.
122.	The Hungarian People's Republic complied with a request from the parties directly involved in the Viet Nam conflict when it undertook to become a member of the International Commission for Control and Supervision. It was guided by a sincere desire to promote, in close co-operation with the three other members of the Commission, the implementation of the provisions of the Paris agreement, out of a desire to contribute to the restoration of peace in South Viet Nam. It is firmly determined to serve these aims and not to bow to any pressure applied to it to make it divert from this course.
123.	The Hungarian People's Republic maintains friendly relations with the Arab States fighting for their just cause. We are their friends and stand by them in their struggle in defense of their freedom and independence, as well as in times of peaceful construction.
124.	My Government takes a very favorable view of the Movement of Non- Aligned Countries, and notes that it stands up ever more consistently against the enemies of the independence of developing countries, and of peace and progress, and against imperialism and its allies. Hungary supports the progressive efforts of the non-aligned movement.
125.	As can be seen from my statement, in the recent past the role and importance of the United Nations have increased. This is essentially because the Organization has reached a stage of its development at which it can already play a positive role in promoting the political settlement of conflicts that threaten to lead to a crisis.
126.	The Hungarian People's Republic supports those initiatives which are taken with a view to putting into effect the purposes defined in the Charter, but we are opposed to such proposals, for example, as the revision of the Charter, as it would entail a decline in the effectiveness of the United Nations.
127.	In conclusion, I wish to extend, on behalf of my Government, our greetings of welcome to the de-legations of two new States Members of the United Nations, the People's Republic of Bangladesh and the Republic of Guinea-Bissau. From the very outset, my Government has supported the claim to membership in the United Nations of those two States which were born in a struggle for liberation, and it has not hesitated to recognize them as independent sovereign States. We are certain that their participation in the work of the United Nations will be most useful.
128.	I also greet the representatives of the newest member of the Latin American group, Grenada, and I wish their country prosperity.
